Citation Nr: 0326544	
Decision Date: 10/06/03    Archive Date: 10/15/03

DOCKET NO.  00-06 986A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for left knee disorder.


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


REMAND

The veteran served on active duty from October 1978 to April 
1985 and December 1990 to May 1991. He has served as a member 
of the Army Reserve since 1987.  In January 2003, the veteran 
informed VA that he was activated from reserve to active 
duty. 

A perfected appeal to the Board of Veteran's Appeals (Board) 
of a particular decision entered by a Department of Veterans 
Affairs (VA) regional office (RO) consists of a Notice of 
Disagreement (NOD) in writing received within one year of the 
decision being appealed and, after a Statement of the Case 
(SOC) has been furnished, a substantive appeal received 
within 60 days of the issuance of the statement of the case 
or within the remainder of the one-year period following 
notification of the decision being appealed.

The present case arises from a February 2000 rating decision 
that denied the veteran's claim for service connection for a 
left knee condition. The veteran expressed disagreement with 
the denial later that month. A SOC was also issued in 
February 2000. The substantive appeal was received in April 
2000.

The Board remanded this case in March 2001 for further 
development, which consisted of two issues.  The RO granted 
one of the issues, which was service connection for a low 
back disorder.  As such, this issue is no longer on appeal.  
The RO continued its denial of service connection for a left 
knee disorder.

A determination has been made that additional development is 
necessary in the current appeal.  The Board notes that the 
veteran is currently on active duty and the development 
outlined below will have to wait until he has returned.

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED to the RO for the following 
actions:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A, 
(West 2002) and 38 C.F.R. § 3.159 (2003), 
and any other applicable legal precedent.  
This includes informing the veteran of 
the time he has in which to submit 
additional evidence.

2.  The veteran must be scheduled for an 
examination to determine the nature of 
any left knee disability that may be 
present. All tests deemed necessary by 
the examiner for diagnostic or other 
purposes must be conducted. 

?	The United States Court of 
Appeals for Veterans Claims 
(known as the United States Court 
of Veterans Appeals prior to 
March 1, 1999) (hereinafter, "the 
Court") has held that a remand 
confers on the veteran, as a 
matter of law, the right to 
compliance with the remand 
orders. Stegall v. West, 11 Vet. 
App. 268, 271 (1998).  The 
veteran was not examined for this 
disorder as requested by the 
Board in the March 2001 Remand.  

?	If a left knee disability is 
shown, the examiner is requested 
to review the medical evidence of 
record, particular the service 
medical records following a 
parachute jump in October 1992, 
and render an opinion in the 
examination report as to whether 
the currently shown left knee 
disability is the result of any 
injury he sustained in October 
1992 (See 38 C.F.R. § 3.303 
(2003)).  The veteran contends 
that he was told that he may have 
had a torn left knee cartilage.  
These records are identified in 
the claims folder by two large 
white tabs that read "service 
records".

?	If the examiner is unable to 
render this opinion in terms of 
certainty, then he or she should 
express it in terms denoting a 
range of probability. For 
example, stating that the current 
left knee disorder "might be" or 
"could be" related to the injury 
the veteran sustained in service 
is not as helpful to adjudicators 
as stating that it is "likely" or 
"very likely" or "unlikely" that 
the current conditions are 
related to the injury sustained 
by the veteran in service.  

?	The term "at least as likely as 
not" does not mean within the 
realm of medical possibility, but 
rather that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided 
that it is as medically sound to 
find in favor of causation as it 
is to find against it.  

?	All clinical findings and 
reasoning, which form the basis 
of the opinion requested, should 
be clearly set forth.

?	The claims folder and a copy of 
this remand must be made 
available to the physician in 
order that he or she may full 
review the veteran's service and 
medical history. A notation to 
the effect that this record 
review took place should be 
included in the opinion. 

3.  If the benefit sought on appeal 
remains denied, the appellant should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




